Per Curiam.
This was a complaint by PTeadley against Matthews and Tufts, under the statute concerning occupying claimants. Demurrer to the complaint sustained, and judgment for the defendants.
The complaint is somewhat lengthy, and it will subserve no good purpose to set it out here at length. We see no objection to it. No brief has been filed by the appellees *223pointing out any defect, nor advising us upon what ground the demurrer was sustained.
II. W. Chase and J. A. Wilstach, for the appellant.
The judgment below is reversed, with costs, and the cause remanded.